Citation Nr: 0002818
Decision Date: 05/10/00	Archive Date: 09/08/00

DOCKET NO. 95-36 008               DATE MAY 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
Philadelphia, Pennsylvania

CORRECTIVE ORDER

The following corrections are hereby made to the decision issued by
the Board in the above-captioned matter, issued on February 4,
2000:

On the cover page, the issue should be corrected to read
"Entitlement to a rating in excess of 50 percent for the veteran's
depressive reaction for the period from April 24, 1992 through
December 22, 1998, and to a rating in excess of 70 percent for the
veteran's depressive reaction from December 23, 1998."

On page 15, in the second full paragraph, the second line, "an
increased, April 24, 1992, to December 23, 1998, the veteran's
depressive", should be corrected to read "an increase, April 24,
1992, through December 22, 1998, the veteran's depressive".

On page 18, in the first line and in the second order, "PTSD"
should be corrected to read "depressive reaction."

JACQUELINE E. MONROE
Member, Board of Veterans'Appeals 

Citation Nr: 0002818	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent from the 
period from April 24, 1992 through December 23, 1998, and to 
a rating in excess of 70 percent from December 23, 1998. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972, with nine years of prior active duty.

The veteran was granted service connection for a depressive 
reaction in May 1972.  Since 1972, the disability rating 
assigned for his service connected disorder has varied from 
10 percent to 100 percent (pursuant to 38 C.F.R. § 4.29), 
with a 50 percent disability rating in effect from June 1985.     

On April 24, 1992, the RO received the veteran's claim for an 
increased rating for his service-connected psychiatric 
disorder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which, in pertinent part, 
denied the veteran's claim for a rating in excess of 50 
percent for his service connected depressive reaction, and 
also denied a claim for a total disability rating based on 
individual unemployability (TDIU).    

In April 1999, the RO, in pertinent part, increased the 
veteran's disability rating for depressive reaction to 70 
percent, and granted a TDIU effective December 23, 1998.  
Since the decision with regard to the TDIU represents the 
full grant of the veteran's claim, that issue is no longer on 
appeal.  The claim of an increased rating for the psychiatric 
disorder, however, remains on appeal because, as will be 
explained below, a higher schedular rating is still possible.     

While the veteran has subsequently asserted that the claims 
on appeal before the Board include entitlement to an earlier 
effective date for a rating in excess of 50 percent and 
entitlement to an earlier effective date for the TDIU, the 
Board notes that neither of these issues has been addressed 
by the agency of original jurisdiction.  Since the issues 
involving earlier effective dates cannot be adjudicated in 
the first instance at the appellate level, both are referred 
to the RO for action deemed appropriate.

The Board notes that the only issue actually ripe for appeal 
involves entitlement to a higher rating for a psychiatric 
disorder identified as depressive reaction.  In view of the 
fact that there exists the possibility of a 100 percent 
schedular rating for the veteran's service-connected 
disorder, and that the April 1999 decision only granted the 
increased 70 percent rating back to December 1998, rather 
than back to the date of the veteran's claim in 1992, the 
Board must address the proper evaluation from the date of the 
veteran's claim, and the proper evaluation from the effective 
date of the increase to a 70 percent rating.  To properly 
reflect the issue presently for consideration, we have seen 
fit to recharacterize it as stated above.   

During the course of the veteran's appeal, it appears that 
the veteran and his representative have raised the issues of 
entitlement to service connection for a disease or diseases 
associated with exposure to certain herbicide agents (see 
January 1998 statement from the Paralyzed Veterans of America 
(PVA)) and entitlement to service connection for hearing loss 
(see August 1999 statement from the PVA).  As these issues 
have not been addressed by the agency of original 
jurisdiction, they are referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During the period from April 24, 1992 to December 23, 
1998, the veteran's depressive disorder was manifested by: 
sleep impairment; irritability; impaired memory, 
concentration and impulse control, with periods of violent 
behavior; depression; anxiety; suicidal ideation; some 
neglect of personal appearance and hygiene; and some social 
isolation.  These symptoms reflect severe impairment in the 
veteran's ability to both obtain and retain employment as 
well as his ability to establish and maintain effective or 
favorable relationships,  

3.  Since December 23, 1998, the veteran's severe depressive 
disorder has been objectively shown to render him 
unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 70 percent for 
depressive reaction, from April 24, 1992 to December 23, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1999).

2.  The criteria for the assignment of a 100 percent 
schedular evaluation for depressive reaction, since December 
23, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim, involving the propriety of the 50 percent rating 
assigned for his service-connected depressive reaction from 
April 24, 1992, and the propriety of the 70 percent rating 
assigned for this disability from December 23, 1998, is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).


Background

In the pertinent part of a March 1972 decision, the RO 
granted the veteran's claim for service connection for a 
depressive reaction and assigned the disability due to that 
disorder a 50 percent disability rating.  While subsequent 
rating actions have increased and decreased the disability 
rating assigned over the years, a 50 percent disability 
rating was in effect from June 1, 1985.     

On April 24, 1992, the RO received the veteran's claim for an 
increased rating for his service-connected psychiatric 
disorder.  

VA and private medical records submitted in September and 
November 1992 show that the veteran had a long history of 
treatment for psychiatric problems as well as a recent 
history of treatment for head trauma following automobile 
accidents in September 1990 and April 1991.  Records from 
outpatient psychiatric services at the VA medical center 
(VAMC) in Lebanon, Pennsylvania showed that the veteran's 
disorder, identified as depression or dysthymia, was 
relatively stable (January and June 1992); that temper 
outbursts were treated with an increase in medication (July 
1992); that the veteran suffered from a seizure disorder 
(July 1992); and that his depression was noted to have 
improved (September 1992).

On the report of a July 1992 neuropsychiatric examination, 
performed to assess the veteran's cognitive functioning 
following treatment for head injuries, private physician 
Cathy Redd, PhD., diagnosed the veteran with mixed organic 
brain syndrome, mild to moderate range.  Symptoms reportedly 
included easy frustration and anger, poor concentration and 
comprehension, and poor memory manifested by poor hygiene, 
impaired function in the home and impaired financial 
management.  In her summary, the physician reported that the 
veteran's general domains of executive function deficits 
continue to be severe enough to require him to be supervised 
most of the time and to make it impossible for him to return 
to work.  

On the report of a November 1992 VA mental disorders 
examination, the evaluating physician noted that the veteran 
was working until he was involved in two auto accidents.  She 
reported that the veteran had not worked since October 1990, 
that he developed seizures after his first accident, and that 
he developed memory and cognitive problems after his second 
accident.  The veteran indicated that his depression, 
irritability, and difficulty sleeping have all become worse 
since the accidents.  On mental status examination, it was 
noted that the veteran was alert, pleasant, cooperative, and 
oriented to the correct date and day of the week.  He was 
reportedly able to recall items from immediate and long-term 
memory, and his mood and affect were noted to be mildly 
depressed.  The examiner noted suicidal feelings, and she 
reported that the veteran's insight appeared to be fair and 
that his judgment was generally poor.  It was noted that the 
veteran could handle his funds but that his impulsivity was 
an issue.  The diagnosis included chronic depression, 
superimposed organic personality and mood syndrome, and a 
history of head trauma.  

On VA examination in January 1994, the evaluating physician 
noted that the examination specifically concentrated on the 
veteran's depressive reaction symptoms.  She reported that 
the veteran's depression had grown worse over the last six 
months since he was informed that he had problems with 
calcification of his brain stem as well as a neurologic 
disease of unknown origin.  It was noted that the veteran was 
not interested in doing anything, that his wife stayed home 
because the veteran could not be left alone, and that his 
wife gave him Ativan to deal with his impulsive spells 
involving shouting, screaming, yelling, and throwing things.  
The veteran's concentration was reportedly "okay" for short 
periods of time, but not sufficient to allow him to follow a 
one or two hour movie.  It was also reported that he had mood 
swings, a negative expectation for the future, and very 
little hope.  On mental status examination, it was noted that 
the veteran was alert, pleasant, cooperative, and calm during 
the examination.  The examination showed that the veteran was 
fully oriented, that his memory was impaired, and that his 
interpretation of proverbs was concrete.  Additionally, the 
veteran's mood and affect were found to be depressed, and his 
mental content notable for suicidal thinking.  The examiner 
also found that the veteran's insight was adequate and that 
mood swings and impulsiveness limited his judgment.  The 
assessment included organic brain syndrome related to head 
trauma and probably to a progressive neurologic disorder, and 
major depression which appears to have worsened as a result 
of his current medical problems and limitations.  The VA 
physician noted that the veteran required a payee due to his 
lack of consistent judgment and his difficulty with execution 
of tasks.  

In a September 1994 decision, the RO proposed to rate the 
veteran as incompetent for VA rating purposes.  The veteran 
did not oppose the rating and, in a December 1994 RO 
decision, the veteran was deemed incompetent for the purpose 
of payment of VA benefits. 

In a statement submitted with his VA Form 9, the veteran's 
wife reported that her husband's depression had made it 
impossible for him to hold a job or to be left alone at home.  
She reported that the depression was manifest by inability to 
control his temper, severe mood swings, and a tendency toward 
violence.  She stated that these problems were getting worse, 
and that his inability to get along with people in charge, 
his outbursts, and his poor social behavior have caused him 
to be unable to get a job.  

In a September 1995 letter, the veteran's private 
psychologist reported that the veteran had periods of 
moderate to severe depression with aggressive outbursts.  She 
noted that a great deal of active management was required to 
control aggressive outbursts and deep depression.  She 
reported that in spite of his high dose regimen of 
medication, the veteran frequently had severe outbursts of 
verbal aggressiveness based on a chronic sense of 
hopelessness and unfairness as well as on extreme anger and 
resentment.  The psychologist reported that the veteran's 
service-connected psychiatric disability was generally stable 
until his first motor vehicle accident in 1990.  She also 
stated that the pattern of disturbance, when extreme, was the 
same as the pattern that he displayed when he was in the 
Navy, and that the severe periods were avoided due to the 
high dose plan of medications.  She stated that without 
medication, the veteran would be experiencing frequent and 
dangerously severe depression episodes.  Additionally, the 
physician indicated that even with the medication, the 
veteran was having two to three outbursts per week, and she 
reported that the symptoms of his service-connected 
disability had become substantially more severe in the past 
five years.  Regarding his employment, the psychologist 
stated that even before his accidents, the veteran's 
employment course was troubled and he would generally change 
jobs after about a year.  The psychologist reported that 
current verbal and physical outbursts were frequent and 
extreme enough for him to be unemployable.  She further 
stated that without supervision, minor irritants lead to out 
of control verbal abuse and occasional physical expressions 
of anger.
 
The impression on a May 1996 VA examination of diseases or 
injuries of the brain was that the veteran had a slowly 
progressive degenerative disease, diagnosed as amyotrophic 
lateral sclerosis (ALS) with a premorbid history of 
depression for many years.  She further noted that she did 
not know whether the veteran's psychiatric disease was 
related to this degenerative disease.

On VA mental disorders examination in May 1996, the veteran 
reported that his mental condition was adversely affected by 
his unemployability.  He also stated that he had an 
appreciable worsening in his mood and in his frustration 
tolerance, and that he had increasing episodes of 
irritability and temper outbursts as well as pervasive 
feelings of self-depreciation.  The veteran related the 
worsening in his mood to a 1994 diagnosis of ALS.  It was 
noted that the veteran was on psychiatric medications 
including Paxil, lorazepam, and carbamazepine, as well as 
numerous other medications.  A medical history included 
depression found while on active duty in the Navy, organic 
brain syndrome which began as a result of head injuries in 
1990 and 1991, and seizure disorder since the accidents.  On 
mental status examination, the veteran was found to appear 
alert, cooperative, logical, and coherent with normal speech.  
His appetite was noted to be poor, and insomnia was 
reportedly present.  Mood was moderately depressed and the 
veteran described mood swings at times, mostly with 
irritability, anger, and temper but no suicidality or 
homicidality.  There was no evidence of psychosis.  Judgment 
and insight seemed fair, and it was reported that the veteran 
was perturbed by his severe physical and mental limitations.  
The impression included organic brain syndrome associated 
with head trauma secondary to two auto accidents, 1990-1991, 
and also possibly associated with a progressive neurologic 
disorder such as ALS.  In addition the examiner found that 
the veteran's major depression, of chronic longstanding 
duration, remained and was seen as moderate to severe in 
degree.  

On a March 1997 VA mental disorders examination, it was noted 
that the veteran lived at home and had been unemployed since 
1990 secondary to what appears to be an uncontrolled seizure 
disorder followed by ALS which has prevented him from 
working.  The veteran reported that he was easily aggravated, 
that his general mood was angry, that he felt intermittently 
depressed, and that he was having significant trouble with 
concentration and energy levels.  It was reported that he 
slept 15 hours a day, that he felt worthless, that he had 
significant anxiety, and that he had difficulty tending to 
the activities of daily living due to physical constraints 
and the resultant effect on his depressive symptoms.  On 
mental status examination, it was noted that the veteran was 
well oriented and well groomed.  He displayed appropriate eye 
contact, and his speech was noted to be dysarthric but of 
normal rate, rhythm, and volume.  The veteran denied any 
active suicidal or homicidal thoughts, he denied 
hallucinations, and there was no evidence of delusions.  The 
veteran had some trouble with five-minute recall, missing one 
of the three items.  The diagnosis included history of major 
depressive disorder, recurrent, secondary to general medical 
condition, with severe psychosocial stressors, and a GAF 
score of 50-60.  The treating physician also reported that 
the veteran had a history of recurrent major depressive 
disorder that predated his seizure history and ALS.  He 
indicated that since the onset of the seizures and ALS, the 
veteran developed some worsening of his general symptoms and 
some cognitive difficulties that seemed to be related to 
those problems.  He also noted that the veteran's depression 
did not seem to be improving and that it had been 
significantly severe to warrant aggressive pharmacologic 
treatment.  Further, the physician indicated that it was 
impossible to provide a separate GAF score fore the veteran's 
depression and cognitive changes. 

In January 1999, additional outpatient treatment records were 
received from the VAMC.  These records showed treatment at 
outpatient psychiatry services from December 1994 through 
January 1999 for problems with depression, adjustment 
disorder, dysthymia, ALS, and major depressive disorder (MDD) 
due to ALS.  A July 1997 note indicated that the veteran was 
doing well after an increase in Ativan and that he now slept 
well, had an euthymic mood, and was not irritable or anxious.  
An April 1998 record showed that the veteran had been 
increasingly angry and irritable since being placed on Luvox.  
A January 1999 record showed that the veteran missed a recent 
appointment, and that he had complaints of irritability, poor 
sleep, and a depressed mood.  Additionally, it was noted that 
the veteran was in a wheel chair, that the veteran neglected 
to care for himself and had a nurse's aide come in for 
personal care at home, and that the veteran felt hopeless and 
helpless.  It was also reported that the veteran was 
illogical and his judgment and insight were poor. 

In a December 1998 letter, the Chief of the Psychiatry 
Outpatient Clinic who treated the veteran at the VAMC in 
Lebanon, Pennsylvania indicated that it was his impression 
that the veteran was severely impaired secondary to ALS and 
co-morbid condition with Dysthymia.  The chief of the 
psychiatry outpatient clinic went on to state that the 
veteran had poor impulse control and got aroused easily; that 
he now had poor stress tolerance; and that he has been unable 
to maintain gainful employment for the past several years. 

In a January 1999 questionnaire-type report, the same VA 
physician indicated that the veteran had occupational and 
social impairment with deficiencies in work (in that he could 
not work for the past 7 years), family relationships 
(described as poor with three marriages), judgment (noted to 
be poor), thinking (described as illogical), and mood 
(irritable and dysphoric).  The report went on to specify 
that the above noted deficiencies were due to such symptoms 
as suicidal ideation (with a history of suicide attempts in 
the past), speech that was intermittently illogical, obscure 
or irrelevant, near continuous depression affecting the 
ability to function independently, and impaired impulse 
control.  Furthermore, the physician noted that the veteran 
neglected his personal appearance and hygiene, that he had 
difficulty in adapting to stressful circumstances, and that 
he was unable to establish and maintain effective 
relationships.  

Finally, with a February 1999 VA Form 646, the veteran's 
national service officer submitted an argument as to why the 
veteran's disability should be rated as 70 percent disabling.  
He referenced the findings of many of the above noted medical 
reports and argued that the veteran's depressive disorder 
satisfied each of the  criteria required for a 70 percent 
evaluation under the new criteria.   

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board notes that while it is usually the current level of 
disability that is of primary importance when assessing an 
increased rating claim, (see Francisco v. Brown, 7 Vet. App. 
55, 58 (1994)), the nature of the claim in the instant case 
also necessitates specific review of the level of disability 
since the date the veteran submitted his claim in April 1992.  
Here, as noted in the introduction, the VA must assess the 
level of disability from the date of initial application for 
an increased rating in April 1992, to the effective date of 
the increase in December 1998, and then it must assess the 
level of disability since December 1998. 

In November 7, 1996, VA revised the criteria for diagnosing 
and evaluating psychiatric disabilities, to include 
depressive disorder.  61 Fed. Reg. 52,695 (1996).  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As the RO has considered the claim under the former and 
revised criteria in its April 1999 rating action, a copy of 
which was provided to the veteran in the April 1999 
Supplemental Statement of the Case (SSOC), there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result.

For the period from when the veteran's claim for an increased 
rating was received, April 24, 1992, through the effective 
date of the increase, December 23, 1998, the level of 
disability due to the veteran's depressive disorder is 
currently rated as 50 percent disabling under Diagnostic Code 
9433.  Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, the Court has held that such 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that, 
from April 24, 1992, the date the RO received the veteran's 
claim for an increased rating, to December 23, 1998, the 
effective date of the increase to 70 percent, the level of 
impairment due to the veteran's service-connected depressive 
disorder most closely approximates the criteria for a 70 
percent rating, under either the former, or, since November 
7, 1996, the revised, applicable criteria.

In reaching this determination, the Board observes that the 
VA and private physicians who evaluated the veteran's 
psychiatric disorder since 1992 have consistently indicated 
that the symptoms appeared to be getting worse.  
Specifically, it was noted on the veteran's November 1992 
examination that his depression, irritability, and his 
problems sleeping had all become worse.  Similarly, on VA 
examination in January 1994, it was reported that the 
veteran's depression had grown worse for the past six months, 
that he was not interested in anything, that his wife stayed 
home because the veteran could not be left alone, and that 
the veteran was taking Ativan to deal with his impulsive 
spells of shouting, screaming, yelling, and throwing things.  
Moreover, in a portion of the assessment, it was noted that 
the veteran's depression appeared to have worsened as a 
result of the veteran's medical problems.  

Thereafter, in a September 1995 statement from a private 
physician, it was noted that the veteran had periods of 
moderate to severe depression with aggressive outbursts that 
were described as severe and based on a chronic sense of 
hopelessness and extreme anger and resentment.  This 
physician noted that the veteran's symptoms had become 
substantially more severe in the past five months. The 
private psychologist went even further to opine that the 
symptoms, including two to three outbursts per week, were 
extreme enough to make the veteran unemployable.  

While VA medical opinions at that time did not affirm the 
private physician's opinion that it was the psychiatric 
condition was what made the veteran unemployable, they did 
support a finding that the service-connected disorder had 
become worse.  A worsening of mood and frustration tolerance, 
increased episodes of irritability and outbursts of temper, 
and pervasive feelings of self-deprecation were all reported 
during a May 1996 VA mental disorders examination.  The 
diagnosis included major depression that was described as 
moderate to severe in degree.  

While the veteran's March 1997 VA examination resulted in a 
GAF score of only 50 to 60, the Board finds it pertinent that 
the examiner diagnosed major depressive disorder that was 
recurrent, with severe psycho-social stressors.  
Additionally, the VA physician found that the veteran was 
easily aggravated, that his mood was angry, and that his 
depression was significantly severe to warrant aggressive 
pharmacologic treatment.  

Overall, then, the evidence indicates that between the date 
of the veteran's claim for an increased, April 24, 1992, to 
December 23, 1998, the veteran's depressive disorder was 
manifested by: sleep impairment; irritability; impaired 
memory, concentration and impulse control, with periods of 
violent behavior; depression; anxiety; suicidal ideation; 
some neglect of personal appearance and hygiene; and some 
social isolation.  The Board finds that these symptoms 
reflect severe impairment in his ability to both obtain and 
retain employment as well as his ability to establish and 
maintain effective or favorable relationships, warranting a 
70 percent evaluation under the former regulations.  Such 
symptoms likewise suggest, since November 7, 1996, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment 
thinking or mood, so as to warrant a 70 percent evaluation 
under the revised regulations.

While the veteran and his representative may have suggested 
that entitlement to the maximum evaluation is warranted, the 
medical evidence did not clearly reflect total occupational 
and social impairment prior to December 23, 1998, under 
either the former or revised applicable schedular criteria, 
to include the provisions of former section 4.16(c).  Indeed, 
while the veteran was shown to suffer from both severe 
symptoms and limited social interaction, neither totally 
incapacitating symptomatology nor virtual isolation in the 
community was shown during this period.  Significantly, while 
the veteran's private physician reported in September 1995 
that the veteran was unemployable due to frequent and extreme 
outbursts, there is no objective evidence to establish that, 
prior to December 23, 1998, the veteran's service-connected 
depressive disorder, alone, was sufficiently incapacitating 
to result in unemployability.  Similarly, while, after 
November 7, 1996, the record reflects some of the symptoms 
included in the criteria for the 100 percent evaluation under 
the revised criteria, such as memory loss, such symptoms are 
not shown to be of the intensity and severity contemplated in 
the rating schedule.  Significantly, other symptoms included 
among the criteria, such as gross impairment in thought 
processes, persistent delusions and hallucinations, grossly 
inappropriate behavior, and disorientation as to time or 
place, are simply not shown.  

Furthermore, the record does not present evidence (prior to 
December 23, 1998) of such factors as marked interference 
with employability (i.e., beyond that contemplated in the 
assigned evaluation), repeated hospitalizations due solely to 
the depressive disorder, or evidence of other unusual or 
exceptional factors that rendered inadequate the regular 
schedular standards so as to warrant assignment of an 
evaluation higher than 70 percent on an extra-schedular basis 
during the period in question.  See 38 C.F.R. § 3.321(b)(1).    

Significantly, however, in a December 23, 1998 report, the 
physician who treated that veteran at the VAMC in Lebanon, 
Pennsylvania offered the opinion that the veteran was unable 
to maintain gainful employment for the past several years 
apparently due to poor impulse control, easy arousal, and 
poor stress tolerance.  The Board notes that while the 
veteran's unemployability has been linked to symptoms that 
may be due to his service-connected psychiatric disorder or 
to another disorder, records on file show that VA physicians 
are not able to differentiate between the degree of 
impairment due to each disorder.  The Board finds that the 
totality of the evidence, and not merely the most recent 
evidence, places the case in relative equipoise concerning 
the question of whether the veteran is, in fact, unemployable 
since December 23, 1998, as a result of impairment 
attributable to his service-connected psychiatric disorder.  
Under such circumstances the Board must resolve all 
reasonable doubt in the veteran's favor and find that the 
unemployability was  due to symptoms of the veteran's service 
connection psychiatric disorder.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (1999).

The Board notes that the December 1998 report represents the 
first objective indication that the veteran's service-
connected psychiatric disorder rendered him demonstrably 
unable to obtain or retain employment, which would warrant a 
100 percent schedular evaluation from that date, under the 
former rating criteria.  See Johnson, 7 Vet. App. at 97.  The 
Board also notes that there is no specific opinion of record 
to directly contradict that opinion.  While a VA psychiatrist 
who examined the veteran years earlier in March 1997 assigned 
a Global Assessment of Functioning (GAF) score of only 50 to 
60 [ which, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV), 
essentially reflects moderate symptoms and moderate 
difficulty in social and occupational or school functioning,] 
that physician also noted the veteran had severe psycho-
social stressors and that he had been deemed incompetent. 

The assignment of a 100 percent schedular evaluation from 
December 23, 1998 also appears to be consistent with other 
evidence of record.  As discussed above, prior to December 
1998, due to his depressive disorder, the veteran was unable 
to stay at home alone for fear that he would hurt himself.  
Furthermore, the Chief of Psychiatry Outpatient Services at 
the Lebanon VAMC indicated in a January 1999 record that the 
veteran felt helpless and hopeless and had neglected to care 
for himself.  That physician also reported that the veteran 
was illogical and that his judgment and insight were poor.  
Additionally, the same VA physician indicated in the 1999 
questionnaire-type report that the veteran had a history of 
suicide attempts in the past, and that he had near continuous 
depression affecting the ability to function independently.  
Moreover, the physician noted that the veteran neglected his 
personal appearance and hygiene, that he had difficulty in 
adapting to stressful circumstances, and that he was unable 
to establish and maintain effective relationships.

Given the above, and with resolution of all reasonable doubt 
in the veteran's favor (see 38 U.S.C.A. § 5107(b)), the Board 
finds that, as of December 23, 1998, the criteria for a 100 
percent schedular rating for the veteran's PTSD, under the 
criteria in effect prior to November 7, 1996, have been met.  
See Johnson, 7 Vet. App. at 97.  As the veteran is deemed 
entitled to the maximum assignable evaluation under the 
former criteria, consideration of the revised criteria from 
this period is unnecessary.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent schedular rating for 
depressive disorder, from April 24, 1992, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 schedular percent rating for PTSD, 
from December 23, 1998, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






 



